Appeal by the defendant from an order of the County Court, Westchester County (Cacace, J.), dated March 11, 2010, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
*680Ordered that the order is affirmed, without costs or disbursements.
The County Court’s designation of the defendant as a level three sex offender under the Sex Offender Registration Act was supported by clear and convincing evidence (see Correction Law § 168-n [3]; People v Mendez, 79 AD3d 834 [2010], lv denied 16 NY3d 707 [2011]; People v Vega, 79 AD3d 718 [2010]; People v Niola, 50 AD3d 991 [2008]; see generally People v Mingo, 12 NY3d 563 [2009]). Angiolillo, J.P., Florio, Belen and Austin, JJ., concur.